



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Chowbay, 2013
    ONCA 42

DATE: 20130124

DOCKET: C53380

Rosenberg, Simmons and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Valmiki Chowbay

Appellant

Robert Lepore, for the appellant

Tracy L. Kozlowski, for the respondent

Heard: January 23, 2013

On appeal from the conviction entered on October 14, 2010
    by Justice R. Cary Boswell of the Superior Court of Justice, sitting with a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

In our view, this jury verdict with respect to the appellant is
    unreasonable. Any possibility of the appellant being a party to this offence
    turned on the finding that the transaction was fraudulent from the outset. This
    was mere speculation on this record. Similarly, it was speculative that the
    appellant did anything to aid this transaction after November 1, 2005, when the
    transaction undoubtedly was shown to be fraudulent.

[2]

Given the absence of reasonable inferences that the appellant did
    anything for the purpose of aiding a fraudulent transaction, this verdict
    cannot stand.

[3]

Accordingly, the appeal is allowed, the conviction set aside and an
    acquittal entered.


